DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 2/11/2022 cancelled claims 2, 3, 9, and 10, and amended claims 1, 4, and 6-8. Claims 1, and 4-8 are currently pending herein.
Allowable Subject Matter
Claims 1 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A child balance bike, comprising: a bike body, comprising a frame, a stem, two handlebars and wheels; and a coat, comprising a main coat body and a head body, wherein the main coat body is provided with lower ends corresponding to legs of an animal, and an inside of the lower ends is provided with an end pocket and a locking portion; wherein the main coat body and the head body are connected as a whole behind the two handlebars, a portion of the coat behind the two handlebars is a filling housing segment through which the head body and the main coat body penetrates and filled with a filler, and the head body is hung on the two handlebars through the filling housing segment filled with the filler; wherein the end pocket is sheathed on the frame, and the locking portion is located above the end pocket; and the locking portion is connected to the frame through a detachable connection structure, and the detachable connection structure is a Velcro connection; wherein the main coat body is provided with four lower ends corresponding to four legs of the animal, the end pockets and the locking portions of the four lower ends are respectively connected to a front cross end and a rear cross end of the frame, and the end pockets and locking portions are located on both sides of an axle; the end pocket is sheathed at the lower ends, and the locking portion is detachably connected to the frame at the other side of the axle; wherein a fixed connection of the lower end is achieved by sheathing the end pocket to hold a bottom of the front cross end or the rear cross end, passing one end of the locking portion around the frame and sticking the other end of the locking portion with the Velcro connection, as 
The prior art discloses similar examples of child balance bikes (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES M DOLAK/Primary Examiner, Art Unit 3618